Eustis, J.,

delivered the opinion of the court.
The plaintiff alleges, that he contracted with the defendant for the purchase of a lot of ground, by an agreement annexed to the petition ; that he has paid to the defendant the sum of two hundred dollars, part of the price of the lot, and that the defendant refuses to comply with his contract, though requested by the plaintiff: he lays the damages at four hunched dollars. The object of this suit is to compel the defendant to execute a conveyance of the property by authentic act, and to recover damages.
By the tenor of the instrument referred to, it appears that “Benj. F. French sold to Wm. Long” the lot in question; the terms were two hundred dollars cash, and the purchaser *261to assume payment of notes due on the property. The agree, ment is signed by the parties. It is without date, but the. time of its execution is established with sufficient certainty by evidence. The price to be paid, we consider to be sufficiently definite, and the instrument itself, as a sale, according to the article 2431 of the Louisiana Code.
An agreement to sell a lot of ground in which it is designated and the price and terms of payment specified, is a sale according to article 2431 of the Louisiana Code, and the seller is bound to execute a title accordingly.
Property claimed in a suit in virtue of a sale, cannot be alienated by the adverse party pending the action, so as to prejudice the plaintiff’s right.
The plaintiff appears to have performed all the requisites of the law in relation to his part of the contract, and we attach no weight to the reasons given by the defendant for his refusal to execute the corfveyance.
The defendant, after the institution of this suit, made a sale of the property in litigation to another person, and has urged, in a motion for a new trial, this fact as a matter of defence against this action.
The assertion of this right on the part of the defendant, is in direct opposition to the article 2428 of our code. “ The thing claimed as the property of the claimant, cannot be alienated pending the action, so as to prejudice his right.” It is equally subversive of the first principles of justice, and only receives our notice for the purpose of expressing, as we feel ourselves bound to do, our reprobation of it. This acton the part of the defendant, shows a settled determination on his part to sport with his contract, and to defeat, at all hazards, every effort which his adversary may make to obtain his just rights from the tribunals of his country. It is to be regretted that parties will not understand, that in conduct like this, they can receive neither aid nor countenance from a court of justice. We give no opinion on the question of the admissibility of the evidence concerning special damage,, under the general allegation in the plaintiff’s petition. We think the sum of two hundred dollars no more than sufficient to compensate the party for damages incident to this breach of contract, particularly as the defendant, by his act of sale of the 2d of November, 1836, has shown to us that the lot could have been sold at a large profit
The judgment of the parish court is affirmed, with costs in both courts.